14 Mich. App. 270 (1968)
165 N.W.2d 268
PEOPLE
v.
DUGGER
Docket No. 4,747.
Michigan Court of Appeals.
Decided November 26, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, S. Jerome Bronson, Prosecuting Attorney, and Dennis Donohue, Assistant Prosecuting Attorney, for the people.
Lawrence R. Ternan, for defendant on appeal.
*271 PER CURIAM:
Defendant's jury trial on a charge of breaking and entering a building with intent to commit larceny, CL 1948, § 750.110, as amended by PA 1964, No 133 (Stat Ann 1968 Cum Supp § 28.305), resulted in his conviction. He was sentenced and he appeals.
Defendant's first assertion of error is that the required intent was not proved. A review of the record discloses facts and circumstances from which the intent could readily be inferred. This is sufficient. People v. Griffin (1889), 77 Mich. 585.
Defendant next contends that the failure of the trial court to instruct on the lesser included offense of breaking and entering without permission was reversible error. No request for such an instruction was made, and no error is shown. People v. Thomas (1965), 1 Mich. App. 444.
Finally, defendant says he is entitled to a new trial because he did not have effective assistance from his appointed counsel. The record does not meet the test of Williams v. Beto (1965), 354 F2d 698, 704, for granting the requested relief on this basis.
Affirmed.
McGREGOR, P.J., and QUINN and LETTS, JJ., concurred.